DETAILED ACTION

Response to Amendment
1.	Applicant's amendment filed on 06/14/21 has been received and entered in the case. The arguments against the rejection based on Pirila et al are not deemed to be persuasive, for the reasons set forth below, and therefore the previously applied prior art rejection based on Pirila et al are maintained and repeated.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/02/21 has been considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-4, 6-10 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pirila et al, U.S. Patent Application Publication No. 2005/0180338.
As to claims 1-4, Pirila et al discloses a call connection method in a portable terminal (disclosed by Pirila et al as the mobile station MS) that supports multiple communication modes (a first mode being a video call and a second mode being a voice call), the method comprising:
establishing a connection with a first network supporting a first wireless communication technology (the first network is the network which functions on the 3GPP standard, i.e., CDMA, TDMA, etc, see paragraph [0020] of Pirila et al);
performing a first service (video call) through the first network;
acquiring connection information about another portable terminal upon performing of the first service, wherein the connection information includes a phone number of the other portable terminal and information related to the first network (as noted in the previous office action, Pirila et al indicates in paragraph [0053] that the voice call over the second network can be set up while the video call is being performed over the 3G network, and to do this it would be necessary for the controller of Pirila et al to acquire the connection information about the other portable terminal upon performing the first service, as well as storing such connection information, and then when it is time to set up the voice call, acquiring, i.e., retrieving, the stored connection information so that the voice call can be initiated Pirila et al clearly indicates in paragraph [0053] that swapping from the video call to the voice call should occur as quickly as possible--note that Pirila et al specifically discusses the need to avoid breaks in service during such swapping) and therefore it would be necessary, either inherently or obviously, for the controller of Pirila et al to acquire and store the connection information, e.g., the phone number of the other portable terminal and  information related to the first network, for example, whether or not it is currently in communication with the backup network can be interpreted as such information related to the first network, about the other portable terminal upon performing the first service, such that when the video call is in danger of being cutoff due to deteriorated signal quality, the Pirila et al controller 54  can immediately retrieve the stored connection information so that the swapping over from the video call to the voice call will be seamless, i.e., without any breaks in service. As described throughout Pirila et al, when the video call is being performed between the two users and the signal quality for this video communication begins to deteriorate, the Pirila et al controller detects this situation and immediately initiates the swapping over from the video call to the backup voice call, so that there will be a seamless transition of the audio, i.e., without any breaks in service. As noted in the previous office actions, any person having ordinary skill in the art would have easily recognized that the connection information (including the phone number of the other portable terminal and information related to the first network) will inherently or obviously need to be stored within the MS 50 of Pirila et al, in view of the disclosure by Pirila et al that the swapping between video and voice calls should occur without any breaks in service in order to ensure a seamless transition from the video call to the backup voice call (i.e., such that the audio between two users will continue seamlessly and just the video will be cut off). Stated differently, any person having ordinary skill in the art would have easily recognized that in order to ensure that the audio between the two users will seamlessly transition when the video call is swapped over to the backup voice call, the set up and establishment of the backup voice call by the controller 54 of Pirila et al should occur as quickly as possible, and therefore the phone number of the other portable terminal and information related to the first network should be either inherently or obviously stored in the memory of MS 50 of Pirila et al while the video call is being performed so that the Pirila et al steps described in paragraphs [0042] through [0045] can be performed "on-the-fly" as quickly as possible, i.e., seamlessly without any breaks in service, thus providing the motivation for one of ordinary skill in the art to acquire and store such connection information about the other portable terminal in a memory included within MS 50 (i.e., either within memory 58 of Pirila et al or within another memory, e.g., a RAM, within MS 50) when the video call is being performed (note that the controller of Pirila et al will also need to monitor, during the video call, if the two users have a good connection with the second network, i.e., the backup 2G network, which will also be part of the claimed "acquiring and storing connection information about the other portable terminal"); 
storing the connection information (as noted above, in Pirila et al the voice call over the second network is set up while the video call is being performed over the 3G network, and to do this it would be necessary for the controller of Pirila et al to acquire the connection information about the other portable terminal upon performing the first service, as well as storing such connection information, and then when it is time to set up the voice call, acquiring, i.e., retrieving, the stored connection information so that the voice call can be initiated);
analyzing, when the connected first service is disconnected, a cause of the disconnection (the first service being released is described throughout Pirila et al as the situation where the video call is ended because the signal quality has gone down to a critically low level, see for example, paragraph [0027] of Pirila et al, and the video call is switched over to a simple voice call--note that Pirila et al will obviously need to analyze/discriminate why the call was terminated, i.e., which of the following three situations: (1) the video call ended because the call was dropped entirely, i.e., worst-case situation when the connection between the base station and either of the parties was completely lost, (2) the video call ended because the signal quality went down below a predetermined quality threshold, and (3)  the video call ended because one of the parties intentionally hung up, and therefore the step of "analyzing a cause of the disconnection" will be either inherent in Pirila et al, would have been obvious to any person having ordinary skill in the art as being necessary to properly perform the Pirila et al call swapping);
acquiring, when the disconnection cause is a problem in the first network, connection information (also either inherent or obvious in Pirila et al, the reason being that if the Pirila et al controller determines that the video call was released because of the signal quality going down to a critical level, then the controller will inherently or obviously need to acquire connection information about both the first and second networks as well as information about the first and second portable terminals in order to set up the backup call, i.e., the simple voice call--applicant should note the discussion in Pirila et al at paragraph [0053] that the video call and voice call can be set up simultaneously, i.e., in this embodiment of Pirila et al, the controller will, at the beginning, get  connection information about both mobile devices, e.g., their telephone numbers, and also connection information about the first and second networks and then obviously store such information so that the "on-the-fly" swapping between video and voice calls can be performed seamlessly);
attempting to establish a connection with a second network (the 2G network described by Pirila et al that will be used to conduct the simple voice call when the video call is dropped, note that when the controller of Pirila et al attempts to establish such a voice call connection over the second network, it will inherently or obviously be based on the above-noted connection information, the reason being that the controller will need to know the phone number/identifier of the two mobile devices, as well as all of the necessary information about the two networks in order to be able to perform the disclosed swapping between video and voice calls); and
performing a second service (voice call) different from the first service through the second network (as noted above, Pirila et al will switch from the video call over the 3G network to the simple voice call over the 2G network).
As to claim 6, note that Pirila et al describes displaying information to the users of the mobile devices and it would have been obvious to any person having ordinary skill in the art to output information to the users when swapping between the video and voice calls takes place or is about to take place.
As to claims 7-10 and 12, these claims are rejected using the same analysis as set forth above with regard to claims 1-4 and 6, and the claimed "communication circuit" of claim 7, line 4, reads on either interface 52 or interface 56 described at paragraphs [0058] through [0062] of Pirila et al, the claimed "memory" of claim 7, line 3, is described at paragraphs [0060] through [0061] of Pirila et al (or would have been obvious to any person having ordinary skill in the art as necessary in order to be able to store the above-noted connection information so that the Pirila et al controller 54 will be able to quickly set up the voice call when the signal quality goes down to a critically low level or, in the worst-case scenario, the video call is dropped, and the claimed "processor" of claim 7, line 9, is within controller 54, see paragraph [0060] lines 1-3, of Pirila et al).
As to claim 13, it is old and well-known in the art that 2G networks can use CDMA and/or GSM technology, of which fact official notice is taken by the examiner (the motivation for using either CDMA or GSM is self-evident, i.e., simply to use any well-known technology which works with a 2G network).
As to claim 14, note that during the call swapping disclosed by Pirila et al, a call release will inherently occur due to radio link failure, handover failure, or one of the two parties intentionally hanging up.

Response to Arguments
4.	Applicant's arguments filed on 06/14/21 have been fully considered but they are not persuasive.
Applicant argues that, in Pirila et al, "[t]he MSC, not the MS, controls the transition from the video call to the voice call." This argument is not persuasive because the transition from the video call to the voice call begins within the MS, i.e., as indicated at paragraph [0042] of Pirila et al, the step of determining that the signal quality has dropped below the predetermined threshold actually occurs within the MS, and it is based on this determination that the MS then transmits the setup message to the MSC, requesting the MSC to set up the backup call between the two parties over the second network. 
Applicant also argues that Pirila et al does not disclose that the MS "stores information of a network related to a video call and a telephone number of another terminal when a video call between a terminal and the other call is connected and using the information of the first network, which is used for the telephone number of the stored other terminal and connecting the video call, during the voice call." This argument is not persuasive because, as noted above, Pirila et al indicates in paragraph [0053] that the voice call over the second network can be set up while the video call is being performed over the 3G network, and to do this it would be necessary for the controller of Pirila et al to acquire the connection information about the other portable terminal upon performing the first service, as well as storing such connection information, and then when it is time to set up the voice call, acquiring, i.e., retrieving, the stored connection information so that the voice call can be initiated Pirila et al clearly indicates in paragraph [0053] that swapping from the video call to the voice call should occur as quickly as possible--note that Pirila et al specifically discusses the need to avoid breaks in service during such swapping) and therefore it would be necessary, either inherently or obviously, for the controller of Pirila et al to acquire and store the connection information, e.g., the phone number of the other portable terminal and  information related to the first network, for example, whether or not it is currently in communication with the backup network can be interpreted as such information related to the first network, about the other portable terminal upon performing the first service, such that when the video call is in danger of being cutoff due to deteriorated signal quality, the Pirila et al controller 54  can immediately retrieve the stored connection information so that the swapping over from the video call to the voice call will be seamless, i.e., without any breaks in service. As described throughout Pirila et al, when the video call is being performed between the two users and the signal quality for this video communication begins to deteriorate, the Pirila et al controller detects this situation and immediately initiates the swapping over from the video call to the backup voice call, so that there will be a seamless transition of the audio, i.e., without any breaks in service. As noted in the previous office actions, any person having ordinary skill in the art would have easily recognized that the connection information (including the phone number of the other portable terminal and information related to the first network) will inherently or obviously need to be stored within the MS 50 of Pirila et al, in view of the disclosure by Pirila et al that the swapping between video and voice calls should occur without any breaks in service in order to ensure a seamless transition from the video call to the backup voice call (i.e., such that the audio between two users will continue seamlessly and just the video will be cut off). Stated differently, any person having ordinary skill in the art would have easily recognized that in order to ensure that the audio between the two users will seamlessly transition when the video call is swapped over to the backup voice call, the set up and establishment of the backup voice call by the controller 54 of Pirila et al should occur as quickly as possible, and therefore the phone number of the other portable terminal and information related to the first network should be either inherently or obviously stored in the memory of MS 50 of Pirila et al while the video call is being performed so that the Pirila et al steps described in paragraphs [0042] through [0045] can be performed "on-the-fly" as quickly as possible, i.e., seamlessly without any breaks in service, thus providing the motivation for one of ordinary skill in the art to acquire and store such connection information about the other portable terminal in a memory included within MS 50 (i.e., either within memory 58 of Pirila et al or within another memory, e.g., a RAM, within MS 50) when the video call is being performed (note that the controller of Pirila et al will also need to monitor, during the video call, if the two users have a good connection with the second network, i.e., the backup 2G network, which will also be part of the claimed "acquiring and storing connection information about the other portable terminal.” 
Applicant also argues that "the terminal of Pirila does not establish the connection with the other terminal. Rather, the MSC establishes the connection. Pirila discloses in paragraph 45 that the terminal transmits a setup message to the MSC to set up the voice call. At paragraphs 46 to 51, the MSC establishes the connection with the other terminal. Accordingly, it is the MSC, not the terminal (MS) , that sets up the connection. Since the MS does not set up the connection with the other terminal, the terminal does not need to obtain information realted [sic] to the first network." This argument is not persuasive for the same reasons noted above, i.e., Pirila et al indicates in paragraph [0053] that the voice call over the second network can be set up while the video call is being performed over the 3G network, and to do this it would be necessary for the controller of Pirila et al to acquire the connection information about the other portable terminal upon performing the first service, as well as storing such connection information, and then when it is time to set up the voice call, acquiring, i.e., retrieving, the stored connection information so that the voice call can be initiated Pirila et al clearly indicates in paragraph [0053] that swapping from the video call to the voice call should occur as quickly as possible--note that Pirila et al specifically discusses the need to avoid breaks in service during such swapping) and therefore it would be necessary, either inherently or obviously, for the controller of Pirila et al to acquire and store the connection information, e.g., the phone number of the other portable terminal and  information related to the first network, for example, whether or not it is currently in communication with the backup network can be interpreted as such information related to the first network, about the other portable terminal upon performing the first service, such that when the video call is in danger of being cutoff due to deteriorated signal quality, the Pirila et al controller 54  can immediately retrieve the stored connection information so that the swapping over from the video call to the voice call will be seamless, i.e., without any breaks in service. As described throughout Pirila et al, when the video call is being performed between the two users and the signal quality for this video communication begins to deteriorate, the Pirila et al controller detects this situation and immediately initiates the swapping over from the video call to the backup voice call, so that there will be a seamless transition of the audio, i.e., without any breaks in service. As noted in the previous office actions, any person having ordinary skill in the art would have easily recognized that the connection information (including the phone number of the other portable terminal and information related to the first network) will inherently or obviously need to be stored within the MS 50 of Pirila et al, in view of the disclosure by Pirila et al that the swapping between video and voice calls should occur without any breaks in service in order to ensure a seamless transition from the video call to the backup voice call (i.e., such that the audio between two users will continue seamlessly and just the video will be cut off). Stated differently, any person having ordinary skill in the art would have easily recognized that in order to ensure that the audio between the two users will seamlessly transition when the video call is swapped over to the backup voice call, the set up and establishment of the backup voice call by the controller 54 of Pirila et al should occur as quickly as possible, and therefore the phone number of the other portable terminal and information related to the first network should be either inherently or obviously stored in the memory of MS 50 of Pirila et al while the video call is being performed so that the Pirila et al steps described in paragraphs [0042] through [0045] can be performed "on-the-fly" as quickly as possible, i.e., seamlessly without any breaks in service, thus providing the motivation for one of ordinary skill in the art to acquire and store such connection information about the other portable terminal in a memory included within MS 50 (i.e., either within memory 58 of Pirila et al or within another memory, e.g., a RAM, within MS 50) when the video call is being performed (note that the controller of Pirila et al will also need to monitor, during the video call, if the two users have a good connection with the second network, i.e., the backup 2G network, which will also be part of the claimed "acquiring and storing connection information about the other portable terminal.” 


Action is Final
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        June 25, 2021